Citation Nr: 0018174	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residual right knee disorder status post laceration and 
fracture with limitation of motion.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.   

In May 2000, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  During the veteran's hearing, he raised issues of 
entitlement to service connection for a skin graft disorder; 
and for a left knee disorder secondary to his service-
connected right knee disorder.  Evidence concerning these 
issues were submitted.  The matter is referred to the RO for 
appropriate action.


REMAND

The veteran is seeking an increased rating for his service-
connected residuals of right knee disorder status post 
laceration and fracture with limitation of motion, which is 
currently evaluated at a noncompensable level.  

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that claims seeking entitlement to an increased 
rating for a service-connected disability are generally well 
grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
Since the Board has found the claim to be well grounded, the 
duty to assist applies. 38 U.S.C.A. § 5107(a). 

A review of the record indicates that during his May 2000 
hearing, the veteran reported that he had received treatment 
from two physicians.  The transcript of that hearing 
indicates that he received treatment from Lawrence Macina, 
M.D., and from Salwa Girgis, M.D.  On the day of that 
hearing, the veteran provided medical records, including a 
statement from Lawrence Messina, M.D., which indicated that 
he had seen the veteran in October 1998 for complaints of 
severe knee pain; and clinical treatment notes from Dr. 
Girgis, showing treatment from June 1998 to February 2000.  
The only other post-service medical evidence is contained in 
a set of private medical records dated in March 1995 and 
related to surgical treatment of the right knee.  It is also 
indicated in the record that the veteran has not undergone a 
VA examination of his right knee disorder.  

The Court has held that the duty to assist includes the duty 
to obtain adequate and contemporaneous VA examinations, 
including examinations by specialists when indicated, and to 
obtain medical records to which the veteran has referred or 
which may be pertinent to the issues.  Littke v. Derwinski, 1 
Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

The Board believes that any other pertinent medical records 
not already obtained and related to treatment or examination 
by the above cited physicians or others, would be beneficial.  
The Board also finds that a contemporaneous VA examination 
subsequent to obtaining any further medical records is 
warranted in order to fulfill the statutory duty to assist. 

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him recently for the 
service-connected right knee fracture and 
laceration disability at issue here.  
With any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  Of particular interest are any 
treatment records not of record from 
Lawrence Messina, M.D,  Salwa Girgis, 
M.D.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the extent of his service-
connected right knee fracture and 
laceration disability.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.  All necessary tests that the 
examiner deems necessary should be 
conducted, including diagnostic 
radiography such as X-rays.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected right knee disability.  
The  examiner should provide complete 
rationale for all conclusions reached.  
The examiner is specifically directed to 
the following areas:

a.  Pain on Motion/Functional Loss.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; atrophy; or pain on motion.  
The examiner should provide a description 
of the effect, if any, of pain on 
function and movement.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (1998) (functional loss may 
be due to pain, supported by adequate 
pathology).

b.  Range of Motion and Other Orthopedic 
Impairment.  The examiner should 
expressly provide the ranges of motion of 
the right knee, expressed in degrees.  
The examiner should comment on the 
presence, or absence of, pain 
accompanying this movement and its effect 
on the functional use of the veteran's 
right knee.  The examiner should comment 
on the presence, or absence, of other 
impairment of the knee, including 
dislocation, locking, malunion, 
instability or other symptoms found.

c.  Laceration Related Impairment.  The 
examiner is specifically directed to 
examine the veteran to determine the 
nature, extent, and activity of any skin 
manifestations related to the service-
connected right knee fracture and 
laceration disability.  This includes 
reporting on manifestations of any 
related scarring, including poor 
nourishment, ulceration, tenderness or 
pain on objective demonstration, related 
limitation of function of the right knee 
or leg due to a scar, or other 
manifestations.  An opinion as to the 
resulting degree of any ulceration must 
be provided.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the issue on appeal, considering all 
applicable regulations.

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative and they should be 
provided with an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right, however, to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




